Citation Nr: 0819801	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  He died in October 2003, and his widow is the 
appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and August 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board is reviewing the claim for service connection for 
cause of the veteran's death as an original claim, de novo.  
The RO had originally denied the claim in April 2004.  Within 
a year thereof, the appellant submitted new and material 
evidence.  Then, in December 2005, the RO readjudicated the 
original claim.  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied DIC benefits under 38 U.S.C.A. § 1318 in 
April 2004.  The appellant did not appeal. 

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  

CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying DIC under 
38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for DIC under 
38 U.S.C.A. § 1318 based on new and material evidence are not 
met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC under 38 U.S.C.A. § 1318

VA previously sent the appellant a letter in January 2004 
which gave her 38 U.S.C.A. § 5103 notice for her DIC claim 
under 38 U.S.C.A. § 1318 and assisted her under 
38 U.S.C.A. § 5103A.  Service and VA records were obtained.  
She was told of the provisions of 38 C.F.R. § 3.159 and 
38 U.S.C.A. § 1318 in the July 2007 statement of the case.  
Her claim lacks legal merit, so this issue will be decided as 
a matter of law.  Further development of this claim would 
serve no useful purpose.  Because the law is dispositive in 
this matter, any failure in notifying or assisting the 
appellant is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).

The RO denied DIC under 38 U.S.C.A. § 1318 in April 2004.  
The appellant was notified of this decision and of her 
appellate rights by letter dated April 12, 2004.  She did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Prior to the veteran's death in October 2003, service 
connection was in effect for gunshot wound, right thigh, 
residuals, moderate injury to groups XIV and XV, elevated to 
severe for muscle group involvement, rated as 40 percent 
disabling; for left frozen foot, rated as 30 percent 
disabling; for right frozen foot, rated as 30 percent 
disabling; for osteopenia of the left foot, rated as 10 
percent disabling; and for demineralization of the right 
foot, rated as 10 percent disabling.  A total disability 
rating for compensation based upon individual unemployability 
(TDIU) had been granted from October 24, 2002.  The RO denied 
the claim for DIC under 38 U.S.C.A. § 1318 in April 2004 
because the veteran had not been continuously rated totally 
disabled by reason of service-connected disabilities for a 
period of 10 years or more immediately preceding his death; 
had not had a total evaluation continuously in effect for 
five years from the date of discharge from military service; 
and was not a former prisoner of war (POW) who had a total 
evaluation for at least one year immediately preceding his 
death.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  In order for 
evidence to be new and material, it would have to make up for 
a previous evidentiary deficiency.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

No evidence has been submitted since the April 2004 decision 
to make up for any of the deficiencies existing at the time 
of the April 2004 decision.  The veteran's service-connected 
ratings and effective dates remain what they were previously.  
He did not have a service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; he did not have a 
total rating continuously from service discharge for at least 
five years immediately preceding death; and there has not 
been any assertion or evidence that the veteran was a POW.  
In light of the above, the claim for DIC under 
38 U.S.C.A. § 1318 may not be reopened.  


ORDER

The application to reopen the claim for DIC under 
38 U.S.C.A. § 1318 is denied.




REMAND

Cause of death

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for service 
connection for the cause of the veteran's death, VA must 
perform a different analysis depending on whether a veteran 
was service-connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC claim must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a cause of 
death compensation claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death compensation claim based on a condition not yet 
service-connected.  Based on the Board's preliminary review 
of the claim for service connection for the cause of the 
veteran's death and the January 2004 and September 2005 
notice provided to the appellant pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103a, 5107 (West 2002 & Supp. 2007) (VCAA), the Board finds 
that a remand is warranted so that the appellant can be 
provided with a new VCAA notice letter that complies with the 
Court's holding in Hupp.

Prior to the veteran's death in September 2003, he was 
service connected for gunshot wound, right thigh, residuals, 
moderate injury to groups XIV and XV, elevated to severe for 
muscle group involvement, rated as 40 percent disabling; for 
left frozen foot, rated as 30 percent disabling; for right 
frozen foot, rated as 30 percent disabling; for osteopenia of 
the left foot, rated as 10 percent disabling; and for 
demineralization of the right foot, rated as 10 percent 
disabling.  

In October 2003, according to the veteran's death 
certificate, he died at the St. Francis Hospital in Memphis, 
Tennessee, from myocardial infarction due to congestive heart 
failure due to congestive cardiomyopathy; and other 
significant conditions contributing to death but unrelated to 
the above cause were chronic renal failure, chronic anemia, 
and Alzheimer's disease.  The death certificate was signed by 
James K. Ensor, M.D.

The appellant argued in July 2001 that the veteran's 
service-connected thigh wound and cold injuries caused 
restricted circulation problems.  In February 2005, Dr. Ensor 
indicated that because of disability related to the veteran's 
thermal episodes from World War II, the veteran had a steady 
deterioration through the years, which contributed to his 
death.  In March 2006, Dr. Ensor indicated that the veteran 
had peripheral vascular insufficiency which is frequently 
associated with coronary artery disease, the latter of which 
is associated with congestive failure.  He further stated 
that he attempted to improve the veteran's peripheral 
vascular tree, which is one of the items regarding the 
veteran's frostbite and damage in World War II.  Dr. Ensor 
reported treating the veteran since 1978.  

On remand, additional private records should be obtained, 
including complete records from Dr. Ensor dated from 1978 
forward; records from Telmo Galindez, M.D.; and the veteran's 
terminal hospital report from St. Francis Hospital.  
Thereafter, a VA medical opinion should be obtained, as set 
for the below.  38 C.F.R. § 3.159.  

Finally, the appellant has indicated that the veteran 
received disability benefits prior to the age of 65.  On 
remand, please clarify whether the veteran received Social 
Security Administration (SSA) disability benefits during his 
lifetime, and if so, make arrangements to obtain his records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter, noting:

(a) a statement of the conditions for 
which the veteran was service-connected 
at the time of his death (i.e., gunshot 
wound, right thigh, residuals, moderate 
injury to groups XIV and XV, elevated 
to severe for muscle group involvement; 
left frozen foot; right frozen foot; 
osteopenia of the left foot; and 
demineralization of the right foot); 

(b) an explanation of the evidence and 
information required to substantiate 
the cause of death claim based on the 
veteran's previously service-connected 
conditions; and 

(c) an explanation of the evidence and 
information required to substantiate 
the cause of death claim based on the 
conditions not yet service connected.  
See Hupp v. Nicholson, 21 Vet. App. 
342, 352-53. 

2.  Obtain copies of the veteran's 
complete treatment records from James 
Ensor, M.D., dated since 1978; the 
veteran's terminal hospital records 
from the St. Francis Hospital, dated in 
October 2003; and his complete 
treatment records from Telmo Galindez, 
M.D.

3.  Ask the appellant if the veteran 
received SSA disability benefits during 
his lifetime, and if so, make 
arrangements to obtain from SSA copies 
of all the documents or evidentiary 
material that were used in considering 
the veteran's claim for disability 
benefits.

4.  Thereafter, obtain a VA medical 
opinion from a specialist in 
cardiovascular-renal disease.  The 
claims folder and a copy of this remand 
are to be made available to and 
reviewed by the doctor in conjunction 
with the opinion.

Based upon the medical documentation on 
file, the doctor should render an 
opinion on the following matters:

(a)  Is the chronic anemia listed on 
the veteran's death certificate 
considered to be "primary" anemia?  

(b)  Is it at least as likely as not 
that (50 percent probability or 
greater) the veteran's chronic anemia 
had its onset during service or within 
one year of his separation from 
service, or was related to any in-
service disease or injury?  In 
providing this opinion, please review 
the service medical records and the VA 
examination report in July 1946, which 
noted that the veteran's "choroidal 
vessels were plainly visible which 
happens in anemia a lot of times."  

(c)  Is it at least as likely as not 
that the veteran had renal disease that 
had its onset during service or within 
one year of his separation from 
service, or that was related to any in-
service disease or injury?  In 
providing this opinion, please review 
the service medical records and the VA 
examination report in July 1946, which 
noted that the veteran had alot of 
vitreous opacities which suggested a 
nephritis or pyelitis.  

(d)  If so, is it at least as likely as 
not that the veteran's renal disease 
was related to the chronic renal 
failure listed on his death 
certificate?

(e)  Is it at least as likely as not 
that the veteran's service-connected 
residuals of a gunshot wound to the 
right thigh and/or residuals of frozen 
feet caused or contributed to his 
death?  

(f)  Is it at least as likely as not 
that the veteran's service-connected 
residuals of a gunshot wound to the 
right thigh and/or residuals of frozen 
feet caused or aggravated his fatal 
heart disease?  In providing this 
opinion, please address the opinion 
provided by Dr. Ensor on March 10, 
2006.  If your opinion differs, please 
explain why.   

(g)  Is it at least as likely as not 
that the veteran's exposure to cold 
during service caused or contributed to 
his death and/or his heart disease.  In 
providing this opinion, please address 
the opinion provided by Dr. Ensor on 
February 14, 2005.  If your opinion 
differs, please explain why.   

The doctor must provide a comprehensive 
report, including complete rationales 
for all opinions and conclusions 
reached.

5.  Finally, readjudicate the 
appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


